Mr. Chief-Justice Cartter
delivered the opinion of the court.
If this motion for security for costs had been granted improvidently, the remedy of the plaintiff’ was to have moved the court to set it aside. Not having done so, the order remained in force, and the defendant was under no obligation to be ready for trial. He had a right to expect that the court would not require him to make any further defense until the order of the court requiring security was complied with by the plaintiffs. The motion for nonsuit should therefore have been granted or the cause continued. Judgment reversed and cause remanded.